Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed August 10, 2022. Claims 4, 7-9, 11, 21-23, 25, and 27 have been amended; claim 1 has been canceled; and claims 31-57 have been newly added. Claims 2-57 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/US2018/054623, filed October 5, 2018 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/568,348, filed October 5, 2017 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant’s election of Group IV, claims 50, 51, 54, 55, and 57, is acknowledged. Applicant’s elections of i) “both collapsible and expandable” as the species of enclosure, ii) “polyethylene terephthalate” as the species of constituent material, iii) “stem cells only” as the species of cells, iv) “mesenchymal stem cells” as the species of stem cells, v) “cell culture media” as the species of culture matrix constituent, vi) “hyaluronic acid” as the species of polymer matrix, vii) “N-hydroxysuccinimide ester/amine conjugate” as the species of matrix gel, viii) “poly(lactic-co-glycolic acid)” as the species of nanofiber, and ix) “venous catheter” as the species of medical device are all also acknowledged. The Examiner has determined that claims 50, 51, 54, and 55 read on the elected subject matter. 
Accordingly, claims 2-49, 52, 53, 56, and 57 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not distinctly and specifically point out whether the elections are made “with traverse” or “without traverse”, Applicant’s comments that they “believed that multiple groups can be searched and examined together” and that “considerable time and expense will be saved if all claims can be considered at this time” are being construed as merely an opinion and not a formal traversal of supposed errors in the restriction requirement, and hence the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on August 10, 2022. Claims 50, 51, 54, and 55 are currently under examination. 
Drawings
Fig. 3A is objected to because the label “internal jugular vain” is a typographical misspelling of “internal jugular vein”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 50 and 54 are objected to because of the following informalities: 
1. In claims 50 and 54, which incorporate the contents of claim 3, there is an extraneous comma between “bioreactor” and “comprising”; the term “One” after bullet “a)” is capitalized, while the term “cells” after bullet “b)” is not; the expression “in contact…to at least” is in improper English grammatical form; and the English grammatical format is generally awkward throughout and includes punctuation errors, particularly employing commas in places where it is more appropriate to employ semicolons. Applicant is advised to rewrite the claim to polish the presentation and format. 
2. In claim 50, the expression “mounted on…as part of another” is in improper English grammatical form. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 51, 54, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 50 and 54, which incorporate the contents of claim 3, are indefinite for the following reasons:
1. Claims 50 and 54 reference in a wherein clause “the first permeable layer of material”. There is insufficient antecedent basis for “the first permeable layer of material”. It would appear that the intended reference is to “a semipermeable layer of material”. Further, by specifying “the first”, one of ordinary skill in the art cannot definitively ascertain whether at least a second semipermeable layer is necessarily present. If so, the requirement for two or more semipermeable layers of material would be incongruous with the claim permitting “at least one” semipermeable layer. 
2. Claims 50 and 54 contain the expression “and is capable of being rolled or folded”, which renders the claim indefinite. One of ordinary skill in the art cannot definitively ascertain what is capable of being rolled or folded, e.g. the enclosure as a whole, the semipermeable layer, or the layer of cells?? Further, one of ordinary skill in the art cannot definitively ascertain whether the thing that must be “capable of being rolled or folded” is necessarily rolled or folded. 
3. Claims 50 and 54 contain the expression “such that it can provide containment of cells in the enclosed space”. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “it”, e.g. the semipermeable membrane or the enclosure as a whole or some other unspecified feature e.g. between the lumen and the membranes, etc.
4. Claims 50 and 54 first provide that the bioreactor comprises element “a)” which comprises “cells within a cell culture matrix”, but then provides that the bioreactor comprises element “b)”, which comprises “cells within a cell culture matrix”. One of ordinary skill in the art cannot definitively ascertain whether the “cells within a cell culture matrix” of element “a)” and of element “b)” are the very same set of cells, or rather whether the “cells within a cell culture matrix” of element “a)” and of element “b)” are two separate and distinct sets of cells, e.g. the “cells within a cell culture matrix” in “a)” are in a layer of the wall defining the lumen of the enclosure, while the “cells within a cell culture matrix” in “b)” are in the lumen of the enclosure.
Claim 50 is further indefinite for the following reasons: 
1. Claim 50 stipulates in a wherein clause that “the bioreactor enclosure is mounted on a wire, a catheter, or “another implantable medical device”. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “another implantable medical device”. 
2. One of ordinary skill in the art cannot definitively ascertain whether claim 50 necessarily requires that the bioreactor further includes e.g. a wire, a catheter, or another medical device, or rather whether claim 50 is merely directed to the bioreactor as defined in claim 3, and further describes an “intended use” of the said bioreactor (i.e. the wire, catheter, or other medical device is thus not a required element of the bioreactor being claimed).  
Claim 51 recites at least one broader limitation together with at least one narrower limitation that falls within the corresponding broader limitation in the alternative in the same claim, which is indefinite. 
Claim 54 stipulates in a wherein clause that “said enclosure defines a port…accessible to permit a containment space defined by said pouch”, which renders the claim indefinite. First, there is insufficient antecedent basis for “said pouch” because neither claim 54 nor claim 3 says one word about any pouch before the reference to “said pouch”. Further, one of ordinary skill in the art cannot definitively ascertain whether the “enclosure” is one and the same as “the containment space” and/or the “pouch”, or rather whether “the enclosure” is a separate and distinct element from “the containment space” and “the pouch”.
Claim 55, which depends from claim 54, stipulates that a catheter is “attached to said pouch through said port”. In view of claim 54, which stipulates that “said enclosure defines a port”, one of ordinary skill in the art cannot definitively ascertain whether the “enclosure” is the “port”, or rather whether the “enclosure” is the “pouch”, and thus cannot definitively ascertain the metes and bounds of the expression “catheter being attached to said pouch through said port”.  
Claims 51 and 55 are (also) indefinite for depending from an indefinite claim.
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50, 51, 54, and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,772,716. 
Applicant claims an implantable bioreactor comprising i) an enclosure comprising a semipermeable layer on the exterior surface and a layer of cells within a cell culture matrix on the interior surface, and cells (i.e. capable of producing paracrine factors) within a cell culture matrix in the enclosure; and ii) a catheter attached at one end via a port to the enclosure; wherein the enclosure can provide containment of the cells, provide an immunological barrier, and allow the egress of paracrine factors out of the enclosure. 
Claims 1-24 of U.S. Patent No. 10,772,716 disclose a method of promoting regeneration of tissue in a subject comprising delivering a bioreactor to the subject, the said bioreactor comprising i) an enclosure comprising e.g. a semipermeable layer and cells (i.e. capable of producing paracrine factors) in the enclosure; and ii) a catheter attached at one end via a port to the enclosure; wherein the enclosure can provide containment of the cells, provide an immunological barrier, and allow the egress of paracrine factors out of the enclosure.
Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of U.S. Patent No. 10,772,716 discloses that by “cells within the enclosure” is meant, at least in part, a layer of cells within a cell culture matrix on the interior surface. Further, the original disclosure of the present application discloses that the bioreactor can be employed in a method of promoting regeneration of tissue in a subject.
Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 50, 51, 54, and 55 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gerstenblith et al. (U.S. Patent Application Pub. No. 2012/0083767)
Applicant claims an implantable bioreactor comprising i) an enclosure comprising a semipermeable layer on the exterior surface and a layer of cells within a cell culture matrix on the interior surface, and cells (i.e. capable of producing paracrine factors) within a cell culture matrix in the enclosure; and ii) a catheter attached at one end via a port to the enclosure; wherein the enclosure can provide containment of the cells, provide an immunological barrier, and allow the egress of paracrine factors out of the enclosure. 
Gerstenblith et al. disclose an implantable bioreactor comprising i) an enclosure comprising a semipermeable layer on the exterior surface and a layer of cells within a cell culture matrix on the interior surface, and cells (i.e. capable of producing paracrine factors) within a cell culture matrix in the enclosure; and ii) a catheter attached at one end via a port to the enclosure; wherein the enclosure can provide containment of the cells, provide an immunological barrier, and allow the egress of paracrine factors out of the enclosure (paragraphs 0014, 0017-0020). 
Therefore, Gerstenblith et al. anticipate the presently claimed subject matter. 
Claim Rejections - 35 USC § 103*
*The 35 USC 103 rejection addresses specifically the elected species.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50, 51, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenblith et al. (U.S. Patent Application Pub. No. 2012/0083767).
Applicant Claims
Applicant’s elected subject matter is directed to an implantable bioreactor comprising i) a collapsible and expandable enclosure comprising a semipermeable layer on the exterior surface and a layer of cells within a cell culture matrix on the interior surface, and cells (i.e. capable of producing paracrine factors) within a cell culture matrix in the enclosure; and ii) a venous catheter attached at one end via a port to the enclosure, said catheter being at least partially implantable such that the end attached to the enclosure is implantable while the other end is adapted to extend exterior to a patients body; wherein the cells are mesenchymal stem cells, and wherein the enclosure can provide containment of the mesenchymal stem cells, provide an immunological barrier, and allow the egress of paracrine factors out of the enclosure. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Gerstenblith et al. disclose an implantable bioreactor comprising i) an enclosure comprising a semipermeable layer on the exterior surface and a layer of cells within a cell culture matrix on the interior surface, and cells (i.e. capable of producing paracrine factors) within a cell culture matrix in the enclosure; and ii) a venous catheter attached at one end via a port to the enclosure, said catheter being at least partially implantable; wherein the enclosure can provide containment of the cells, provide an immunological barrier, and allow the egress of paracrine factors out of the enclosure.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Gerstenblith et al. do not explicitly anticipate the elected subject matter with one specific example or preferred embodiment. However, the Gerstenblith et al. disclosure is sufficient to render the elected subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Gerstenblith et al., outlined supra, to devise Applicant’s elected subject matter. 
Gerstenblith et al. disclose an implantable bioreactor comprising i) an enclosure comprising a semipermeable layer on the exterior surface and a layer of cells within a cell culture matrix on the interior surface, and cells (i.e. capable of producing paracrine factors) within a cell culture matrix in the enclosure; and ii) a venous catheter attached at one end via a port to the enclosure, said catheter being at least partially implantable; wherein the enclosure can provide containment of the cells, provide an immunological barrier, and allow the egress of paracrine factors out of the enclosure; and wherein the bioreactor can be employed to promote healing and regeneration by release of paracrine factors in a tissue or organ. Since Gerstenblith et al. disclose that mesenchymal stem cells are a suitable cell capable of producing and releasing paracrine factors, one of ordinary skill in the art would thus be motivated to employ mesenchymal stem cells as the cells within the bioreactor enclosure, with the reasonable expectation that the resulting bioreactor, when implanted in a subject in need thereof, will successfully emit paracrine factors that could promote healing and regeneration of a target tissue or organ in need thereof. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617